Where the Tax Assessor added to the valuation of plaintiff’s property the amount of two mortgages on the property; held clearly an error, under Sec. 24, Chap. XLIII. Laws of 1882.
By referring to the agreed statement of facts, and the exhibit annexed, it appears that the Assessor added to the valuation of the several items of plaintiff’s estate the amount of two naort-*279gages upon the property described in the assessment. This is clearly an error, and could only have been made by a singular misunde*standing of the language of Sec. 24 of the general tax act, Chap. XLXII. of the Laws of 1882, found at page 121 of the Compiled Laws, which is as follows : “In respect of the amount of the money due on such mortgage, he shall pay the tax thereon, which payment shall be deemed to be a payment made by the mortgagor to the mortgagee on account of interest, or of principal and interest, as the case may be, and all money so paid by a mortgagor shall be allowed for in the accounts between the mortgagor and the mortgagee.”
JS. Preston, for plaintiff
Attorney-General, for defendant,
Honolulu, January 6, 1885.
The intent of this section is that the tax upon property shall be paid in full by the owner thereof, without deduction, as to the Government, for the amount of the mortgage upon it, the mortgagor thereafter deducting the amount which he has paid for account of the mortgagee.
Let judgment be entered for the plaintiff